DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for powder coating compositions wherein the amount of bisphenol A type epoxy resin is 55 to 85 parts by mass per 100 parts by mass of the resin solid content, does not reasonably provide enablement for powder coating compositions wherein the amount of bisphenol A type epoxy resin is outside this range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Case law holds that applicant’s specification must be "commensurately enabling [regarding the scope of the claims]" Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claims 1-7 can be used as claimed and whether claims 1-7 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claims 1-7, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-7 read on powder coating compositions wherein the amount of bisphenol A type epoxy can be outside the range of 55 to 85 parts by mass per 100 parts solids content while the specification discloses that "[t]he amount of the bisphenol A type epoxy (A) according to the present disclosure is, per 100 parts by mass of the resin solid content of the powder coating composition, 55 parts by mass or more and 85 parts by mass or less" (see paragraph 0035 on page 17).  This is not presented as a preferred or suitable embodiment, but rather a statement about the nature of the composition
	(b) There is no direction or guidance presented for forming powder coating composition wherein the amount of bisphenol A type epoxy is outside the range of 55 to 85 parts by mass per 100 parts solids content.
	(c) There is an absence of working examples concerning forming powder coating composition wherein the amount of bisphenol A type epoxy is outside the range of 55 to 85 parts by mass per 100 parts solids content.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-7.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deguchi et al. (JP 11-263926 A).
	Deguchi et al. is directed to an epoxy powder coating for the surface of a cast iron pipe (paragraph 0001).  The coating comprises: (A) a bisphenol A type epoxy resin having a softening point of 75 to 128 oC and an epoxy equivalent of 600 to 2200 g/eq, (B) a phenolic curing agent having a hydroxyl group equivalence of 200 to 800 g/eq, and (C) a curing accelerator (paragraphs 0011-0013).  The ratio of the epoxy equivalent of the epoxy resin to the phenolic hydroxyl group of the curing agent is 1:0.5 to 1:1.2 (paragraph 0028).  The gel time at 200 oC is 10 to 40 second (paragraph 0043).  The coating film is formed by painting the surface of the cast iron pipe at a temperature of 140 to 180 oC (paragraph 0045).
	In the embodiment of Example 1, 100 parts by weight of an epoxy resin having a epoxy equivalent of 950 to 1,050 g/eq and a softening point of about 107 oC is mixed with 34 parts by weight of a phenolic curing agent having a hydroxyl group equivalent of 286 to 400 eq/g and 0.7 parts of 2-methylimidazole curing accelerator (paragraph 0052).  A coating layer is formed by applying this composition to a cast iron member at 160 to 155 oC (paragraph 0060).
	Regarding the gel times recited in claims 1 and 2, the instant specification teach that the inclusion of a curing accelerator in combination with the epoxy resin and phenolic curing agent can set the gel time at 200 oC to be in the range of 10 to 25 seconds (see paragraph 0045 on page 23), with a concentration of 0.2 to 4.8 parts by mass per 100 parts of epoxy resin cited as suitable for this purpose (paragraph 0046 on page 23).  In the embodiment of Examples 1 though 5, 2-methylimidazole is used as the curing accelerator (Table 1A on page 46).  Since Example 1 of Deguchi et al. employs the same curing accelerator (i.e. 2-methylimidazole) at a concentration within the range cited in the instant specification, one of ordinary skill in the art would expect the resulting composition to have a gel time that satisfies the limitations of claims 1 and 2.  Alternatively, it would have been obvious to formulate the coating composition to have any gel time within the cited range of 10 to 40 second.
	Regarding the dielectric strength breakdown recited in claim 4, since the composition of Deguchi et al. comprises the same components (i.e. a bisphenol A type epoxy resin having a softening point of 75 to 128 oC and an epoxy equivalent of 600 to 2200 g/eq, a phenolic curing agent having a hydroxyl group equivalence of 200 to 800 g/eq, and 2-methylimidazole curing accelerator) in the same relative amounts, one of ordinary skill in the art would expect the coating of Deguchi et al. to have a dielectric breakdown strength that satisfies the limitations of claim 4.
	Regarding claim 5, one of ordinary skill in the art would expect cast iron members that have been coated by the coating composition of Deguchi et al. to be provided with at least some insulation.
	Regarding the limitation in claim 6 directed to an electric transmission component, it is noted that this limitation appears only in the preamble.  As such, an electric transmission component represents a statement of purpose or use since the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention.  See MPEP 2111.02.  The courts have held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787